Fourth Court of Appeals
                                   San Antonio, Texas
                                           June 2, 2016

                                      No. 04-15-00730-CV

                                      William K. LESTER,
                                            Appellant

                                                 v.

                                       Harold CONWAY,
                                            Appellee

                 From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 13820
                        Honorable N. Keith Williams, Judge Presiding


                                         ORDER

        Appellant’s motion for extension of time to file a brief is granted. We order appellant’s
brief due June 13, 2016. Counsel is advised that further requests for extensions of time to file the
brief will be disfavored.


                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of June, 2016.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court